ORIGINAL                                    05/03/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0461


                                         DA 21-0461
                                                                           111    J
 STATE OF MONTANA,
                                                                         MAY 0 3 2022
                                                                      Bowen Greenwood
                                                                    Clerk of Supreme Court
                                                                       State clf NInntana
              Plaintiff and Appellee,

       v.                                                             ORDER

 MELISSA ANN TRAINER,

              Defendant and Appellant.


       On September 13, 2021, Defendant and Appellant Melissa Ann Trainer filed a
Notice of Appeal in this Court, appealing from the May 24, 2021 Order Granting State's
Appeal issued by the Sixth Judicial District Court, Park County, in its Cause
No. DV 20-0128. Plaintiff and Appellee State of Montana has moved to disrniss Trainer's
appeal pursuant to M. R. App. P. 6(2) and § 46-20-104(1), MCA. The State asserts that
Trainer is attempting to appeal frorn an order which is neither a final judgment of
conviction nor an order after a final judgment of conviction that affects Trainer's
substantial rights, and as such this is not an appealable order under the applicable statute
and appellate rule.
       Trainer, via counsel, opposes the State's rnotion to dismiss. While she admits that
the order she seeks to appeal is not a final judgment of conviction, she asserts that the order
is appealable because § 46-20-104, MCA "allows a defendant to also appeal orders after
judgment which affect substantial rights of the defendant." In this case, the Order at issue
is not an order after judgment, as no judgrnent has yet been entered in this case. Therefore,
it is not appealable under § 46-20-104, MCA.
       IT IS THEREFORE ORDERED that that the motion to dismiss this appeal is
GRANTED, and this appeal is DISMISSED.
The Clerk is directed to provide copies of this Order to all counsel of record.
Dated this 3    day of May, 2022.




                                                          hief Justice7A    r)




                                      2